PER CURIAM: *
Ignacio Rodriguez-Cepeda appeals his sentence for illegal reentry after deportation. He contends that the district court erred in increasing his offense level under U.S.S.G. § 2L1.2(b)(l)(A)(ii) based on his *182Texas convictions of burglary of a habitation under Texas Penal Code § 30.02. Rodriguez-Cepeda urges, under Mathis v. United States, — U.S. -, 136 S.Ct. 2243, 195 L.Ed.2d 604 (2016), that the burglary statute is not divisible and that not every violation of § 30.02(a) qualifies as a crime of violence (“COV”) under § 2L1.2(b)(l)(A)(ii). He also contends that the state-court documents failed to show under which subsection of § 30.02 he was convicted for his 2002 conviction of burglary of a habitation, so the conviction does not qualify as a COV even under the modified categorical approach.
The government has filed an unopposed motion for summary affirmance, asserting that Rodriguez-Cepeda’s arguments are foreclosed by United States v. Uribe, 838 F.3d 667 (5th Cir. 2016), cert. denied, — U.S. —, 137 S.Ct. 1359, 197 L.Ed.2d 542 (2017). In the alternative, the government requests an extension of time in which to file a brief on the merits.
The government is correct that Uribe, id. at 669-71, forecloses Rodriguez-Cepe-da’s reliance on Mathis, Accordingly, the motion for summary affirmance is GRANTED, the alternative motion for an extension of time to file a brief is DENIED, and the judgment is AFFIRMED.

 Pursuant to 5th Clr, R. 47.5, the court has determined that this opinion should not be *182published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.